Case 5:21-cv-00309-WFJ-PRL Document 10 Filed 09/07/21 Page 1 of 1 PageID 11




               UNITED STATES DISTRICT COURT
                MIDDLE DISTRICT OF FLORIDA
                      OCALA DIVISION
CHRISTOPHER D. MILLS,

      Plaintiff,

v.                                                   Case No: 5:21-cv-309-WFJ-PRL
LT. SARAH REED and FLORIDA
DEPARTMENT OF CORRECTIONS,

      Defendants.
___________________________________

                                       ORDER

      Plaintiff initiated this action on June 2, 2021 by filing a pro se Civil Rights

Complaint (Doc. 1). On July 13, 2021, Plaintiff was ordered to either submit the filing

fee or complete and file an Affidavit of Indigency within twenty-one days of the Order.

(Doc. 9). As of the date of this Order, Plaintiff has not filed a motion to proceed in

forma pauperis, paid the filing fee, or requested an extension of time in which to do so.

      ACCORDINGLY, it is hereby

      ORDERED:

      1.     This case is DISMISSED without prejudice.

      2.     The Clerk of Court is directed to enter judgment accordingly, terminate

any pending motions, and close this file.

      DONE and ORDERED in Tampa, Florida on September 7, 2021.
